 1                                                                                            MGD

 2
 3
 4                                  NOT FOR PUBLICATION
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Carlos Castro,                                   No. CV 18-00753-PHX-SRB (ESW)
10                         Plaintiff,
11    v.                                               ORDER
12
      Arizona Department of Public Safety, et
13    al.,
14                         Defendants.
15
            Plaintiff Carlos Castro, who is represented by counsel, brought this civil rights
16
     action pursuant to 42 U.S.C. § 1983 and Arizona state law. (Doc. 70.) Defendants move
17
     for summary judgment, and Plaintiff opposes. (Docs. 105, 114.)
18
            The Court will deny the Motion for Summary Judgment.
19
     I.     Background
20
            In his Third Amended Complaint, Plaintiff names two Defendants: the State of
21
     Arizona and Arizona Department of Public Safety (DPS) employee Brad Martin. (Doc. 70
22
     ¶¶ 2-3.) Plaintiff alleges that during his arrest on March 10, 2017, Defendant Martin had
23
     his K9 unit bite Plaintiff’s leg and the dog continued to bite Plaintiff’s leg for 44 seconds.
24
     (Id. ¶¶ 9, 45, 61.) Plaintiff further alleges that, at the time, he was being held face down
25
     by officers on the ground, was complying with their orders, was not resisting, and was not
26
     armed. (Id. ¶¶ 35-37, 41-44.) Plaintiff suffered severe, permanently disfiguring injuries to
27
     his leg, has had multiple surgeries to treat the injuries to his leg, and will need further
28
     surgeries and physical therapy for his leg. (Id. ¶¶ 67-69.)
 1          In Counts One, Two and Four, Plaintiff asserts vicarious liability state law claims
 2   against the State of Arizona for battery (Count One), intentional infliction of emotional
 3   distress (Count Two), and gross negligence (Count Four). (Id. ¶¶ 71-81, 90-98.) In Count
 4   Three, Plaintiff asserts a Fourth Amendment excessive force claim against Defendant
 5   Martin. (Id. ¶¶ 82-89.) Plaintiff seeks damages, attorneys’ fees and costs.
 6   II.    Summary Judgment Standard
 7          A court must grant summary judgment “if the movant shows that there is no genuine
 8   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 9   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
10   movant bears the initial responsibility of presenting the basis for its motion and identifying
11   those portions of the record, together with affidavits, if any, that it believes demonstrate
12   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
13          If the movant fails to carry its initial burden of production, the nonmovant need not
14   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
15   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
16   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
17   contention is material, i.e., a fact that might affect the outcome of the suit under the
18   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
19   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
20   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
21   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
22   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
23   it must “come forward with specific facts showing that there is a genuine issue for trial.”
24   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
25   citation omitted); see Fed. R. Civ. P. 56(c)(1).
26          At summary judgment, the judge’s function is not to weigh the evidence and
27   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
28   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw



                                                 -2-
 1   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
 2   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
 3   III.    Facts
 4           A.      Plaintiff’s Objections
 5           The facts are taken from Defendants’ Statement of Facts (DSOF) (Doc. 106),
 6   Plaintiff’s Controverting Statement of Facts (PCSOF) and Separate Statement of Facts
 7   (PSSOF) (Doc. 115), and Defendants’ Response to Plaintiff’s Controverting and Separate
 8   Statement of Facts (Doc. 121), as well as evidence submitted by the parties.
 9           Plaintiff objects to several of Defendants’ facts on the basis of relevance and as
10   “overly prejudicial.” (Doc. 115 ¶¶ 4-6, 8, 10, 12, 16-17.) Those facts address Plaintiff’s
11   prior criminal record, criminal convictions, gang membership, and an incident days before
12   Plaintiff’s arrest when police received a report that Plaintiff had argued with members of
13   his girlfriend’s family and fired four shots. Plaintiff argues that he “has already conceded
14   his prior criminal past, but his past is not the focus of inquiry before the Court.” (Doc. 115
15   ¶ 4.)
16           Defendants respond that Plaintiff’s prior criminal conduct, gang membership, and
17   recent felony convictions are relevant to whether Defendant Martin’s use of force was
18   justified and the threat Plaintiff posed to Martin and the other officers. (Doc. 121 ¶ 4, citing
19   Graham v. Connor, 49 U.S. 386, 396 (1989) (“The ‘reasonableness’ of a particular use of
20   force must be judged from the perspective of a reasonable officer on the scene, rather than
21   with the 20/20 vision of hindsight.”).) Defendants contend that Plaintiff “has not made any
22   substantive argument how he would be unfairly prejudiced by the Court considering his
23   own criminal and violent acts since they were the basis for why Plaintiff was wanted by
24   police and why police approached him in the manner they did.” (Id.)
25           The Court overrules Plaintiff’s objections to DSOF paragraphs 4-6, 8, 10, 12, 16-
26   17. Plaintiff’s prior criminal history, criminal convictions, gang membership, and the
27   events that preceded his arrest are relevant to the reasonableness of the use of force and
28   Defendants’ qualified immunity argument. See Glenn v. Washington Cnty., 673 F.3d 864,



                                                  -3-
 1   872 (9th Cir. 2011) (in evaluating whether an officer is entitled to qualified immunity “[t]he
 2   most important factor is whether the individual posed an immediate threat to the safety of
 3   the officers or others”) (internal citation an quotation marks omitted). Additionally,
 4   because the excessive force analysis hinges on what a reasonable officer would have done
 5   under the facts known to him or her at the time, the Court must take an individualized
 6   approach to each Defendant, considering only those facts known to him or her at the time
 7   of the arrest. Graham, 49 U.S. at 396. Accordingly, where the evidence shows Defendant
 8   Martin had knowledge of particular facts, these facts must be considered. But where the
 9   evidence does not establish such knowledge, such facts will not be considered and will not
10   prejudice Plaintiff.
11          B.     Video Evidence
12          Where the parties’ versions of events differ, the Court takes Plaintiff’s facts as true.
13   See Anderson, 477 U.S. at 255. In this case, there is also video footage of the incident
14   giving rise to Plaintiff’s excessive force claim. (See Doc. 106, Defs.’ Ex. F (Video); Doc.
15   115, Pl. Ex. 2 (Video).)1 The Court considers the facts in the light depicted by the video,
16   but still draws all inferences from the video in Plaintiff’s favor. See Scott v. Harris, 550
17   U.S. 372, 380–81 (2007) (a court may properly consider video evidence in ruling on a
18   motion for summary judgment and should view the facts “in the light depicted by the
19   videotape”); Williams v. Las Vegas Metro. Police Dep’t, No. 2:13-CV-1340-GMN-NJK,
20   2016 WL 1169447, at *4 (D. Nev. Mar. 22, 2016) (“[t]he existence of the video does not
21   change the usual rules of summary judgment: in general, the court will draw all reasonable
22   inferences from the video in plaintiff’s favor”) (citing Blankenhorn v. City of Orange, 485
23   F.3d 463, 468 n.1 (9th Cir. 2007)).
24   ....
25   ....
26
27          1
              The two exhibits appear to be video from the same body camera, but Defendants’
28   exhibit provides a longer excerpt, which includes the search for Plaintiff before Plaintiff
     was found on the roof of a house until shortly after his arrest. Plaintiff’s video begins at
     the time Plaintiff was found on the roof until after his arrest.

                                                  -4-
 1          C.     Relevant Facts
 2          Defendant Martin has been a K9 handler for DPS since January 2016; prior to that,
 3   he was a K9 handler for six years with the Ingham County Sheriff’s Office in Michigan.
 4   (DSOF ¶ 1.) Between January 2016 and March 2017, K9 Storm, a Belgian Shepherd, had
 5   been on hundreds of deployments with Martin. (Id. ¶ 2.) Both Martin and Storm are
 6   certified annually as part of their continuing police training. (Id. ¶ 3.)
 7          In March 2017, Plaintiff was known to officers in the State Gang Task Force
 8   (“GIITEM”) due to his membership in the Peoria street gang “Dog Town.” (Id. ¶ 4.) At
 9   that time, Plaintiff had multiple felony convictions, including Aggravated Assault on a Law
10   Enforcement Officer, Theft of Means of Transportation, Theft, and Possession of Drug
11   Paraphernalia, and had served just over four years in the Arizona Department of
12   Corrections from 2012 to 2016. (Id. ¶¶ 5-6.) After Plaintiff’s release from prison in 2016,
13   he absconded from community supervision and a warrant for his arrest was issued. (Id.
14   ¶ 7.) On December 2, 2016, Plaintiff resisted arrest and successfully fled from police as
15   they tried to pull him over. (Id. ¶ 8.) After that, Plaintiff was also wanted for Resisting
16   Arrest, a Class 6 Felony. (Id.)
17          On March 3, 2017, Plaintiff was at the home of the parents of his then-girlfriend,
18   Ashley Benton. (Id. ¶ 9.) Although Plaintiff was a prohibited possessor due to his felony
19   convictions, he had a 9 mm handgun in the car. (Id.) An argument ensued and Plaintiff,
20   who was in the car, fired two shots, drove a short distance, and fired at least two more
21   shots.2 (Id.; Doc. 106-1 at 49 (Pl. Dep. at 92:12-15).) Plaintiff states that all four shots
22   were fired into the air and that there is no evidence that he pointed a gun at any person or
23   shot at any person. (PCSOF ¶ 9.) Police were called to the scene after the shooting and
24   witnesses identified Plaintiff as the shooter. (DSOF ¶ 10.) Benton’s family told officers
25   that Plaintiff was a gang member, was wanted for a hit and run on a police officer, was
26   connected to two homicides, addicted to drugs, owned a firearm, had previously assaulted
27
28          2
             The parties dispute who was involved in the argument, but that is not relevant to
     the Court’s analysis.

                                                  -5-
 1   Benton and threatened to kill the Benton family. (Id.) At the time, Plaintiff was intoxicated
 2   on methamphetamines. (Id. ¶ 11.) After this incident, Plaintiff was wanted for additional
 3   felonies: Aggravated Assault with a Deadly Weapon, Misconduct Involving Weapons, and
 4   Endangerment. (Id. ¶ 12.) Plaintiff later pleaded guilty to Aggravated Assault with a
 5   Deadly Weapon related to this incident. (Id. ¶ 10.)
 6          On March 10, 2017, GIITEM police learned that Plaintiff had committed a strong-
 7   arm robbery and assaulted a store employee at a Glendale, Arizona JC Penney. (Id. ¶ 13.)
 8   Plaintiff disputes this statement, asserting that he has never been convicted of an assault or
 9   robbery at JC Penney (PCSOF ¶ 13), but Plaintiff does not dispute that this information
10   was provided to GIITEM.
11          In response to the March 3, 2017 aggravated assault and the March 10, 2017 robbery
12   and assault at JC Penney, police, on March 10, 2017, obtained a search warrant to locate
13   Plaintiff through his cell phone.3 (DSOF ¶ 18.) Plaintiff’s cell phone was tracked to a
14   house in Glendale, and Glendale Police officers confirmed Plaintiff was there. (Id. ¶ 19.)
15   Detectives obtained a residential search warrant for the house. (Id. ¶ 20.) Because of the
16   nature of the crimes Plaintiff was suspected of, his criminal history, and because he was
17   presumed to be armed, the DPS Special Weapons and Tactics (SWAT) team led the way
18   for police in executing the search warrant. (Id. ¶ 20.) A GIITEM detective briefed the
19   officers who were participating in the execution of the search warrant, including Defendant
20   Martin, about the risk factors and Plaintiff’s violence potential. (Id. ¶ 24.) They were
21   briefed that Plaintiff was a documented gang member, had prior felony convictions
22   including aggravated assault, had recently been released from prison and had absconded
23   from community supervision, had an outstanding arrest warrant, was suspected of
24   committing aggravated assault with a firearm the week before, and was suspected of
25   committing a strong-arm robbery and an assault earlier that day. (Id.)
26
27
            3
28            Plaintiff disputes DSOF ¶ 18, again asserting that he was never charged with or
     convicted of an assault and robbery at JC Penney (PCSOF ¶ 18), but he does not dispute
     that the alleged assault and robbery were part of the basis for the search warrant.

                                                 -6-
 1          In his response to requests for admission, Plaintiff admitted that he was a gang
 2   member on March 11, 2017, but at his deposition, Plaintiff contradicted that admission,
 3   claiming that “in his own mind, he no longer considered himself a member of the Dog
 4   Town street gang in 2016.” (Id. ¶¶ 25-26.) Plaintiff did admit to getting a Dog Town gang
 5   tattoo on his face while in jail after March 11, 2017, and numerous other Dog Town-related
 6   gang tattoos prior to that day, but he “agreed getting the face tattoo was a mistake.” (Id.
 7   ¶ 27; PCSOF ¶ 27.)         Nevertheless, Defendant Martin “knew that Plaintiff was a
 8   documented Dog Town gang member on March 10-11, 2017.” (DSOF ¶ 28.)
 9          On March 10, 2017, Plaintiff used methamphetamines earlier in the day and again
10   that night at the Glendale house, along with heroin. (Id. ¶ 22.) Police arrived to execute
11   the residential search warrant shortly after midnight on March 11, 2017. (Id. ¶ 29.) Just
12   before their arrival, Plaintiff’s girlfriend, who was also at the residence, warned Plaintiff
13   that police were coming; Plaintiff looked out a window and saw SWAT officers throw
14   flash grenades and Plaintiff fled out the back door of the house. (Id. ¶ 30.) Plaintiff testified
15   that he fled from police because he was on the run after absconding from his community
16   supervision and concerned about being arrested for the March 3, 2017 aggravated assault.
17   (Id. ¶ 31.) Plaintiff hopped several fences into neighboring yards and then hid in a shed;
18   Plaintiff heard police walk past the shed and the sound of a helicopter. (Id. ¶ 32.) Police
19   then set up a perimeter to prevent Plaintiff’s escape. (Id. ¶ 33.) Defendant Martin and K9
20   Storm searched the house and then the backyard of nearby homes. (Id.) At each location,
21   Martin gave a warning that he was deploying his K9, stating “State police canine. Come
22   to the sound of my voice now. If you do not, a K9 will be deployed and he will bite you.”
23   (Id.) Martin gave this warning eight times (id.), but while Plaintiff was hiding in the shed,
24   he never heard officers give K9 commands or saw any K9s. (PCSOF ¶ 33.) Other officers
25   informed Martin that suspected methamphetamines were found inside the house from
26   which Plaintiff had fled, and, upon learning this, Martin believed Plaintiff might be under
27   the influence of methamphetamines. (DSOF ¶ 35.)
28



                                                   -7-
 1          After about ten minutes in the shed, Plaintiff left and “continued fleeing police by
 2   climbing a nearby backyard ladder onto the roof of a house,” where he hid in the leaves
 3   and branches of an overhanging tree. (DSOF ¶ 36.) Plaintiff disputes that he “continue[d]
 4   fleeing” and states that he, instead, “climbed on top of the roof from the ladder in the
 5   backyard while determining how to surrender because he ‘knew [he] was caught’ and
 6   recognized that Officers were in the front.” (PCSOF ¶ 36.)
 7          The parties dispute much of what happened while Plaintiff was on the roof.
 8   According to Defendants, a police officer spotted Plaintiff on the roof and ordered him to
 9   come down, but Plaintiff did not obey the command. (DSOF ¶ 37.) Instead, Plaintiff
10   moved away from the ladder he had used to climb up and walked toward the front of the
11   house. (Id.) Plaintiff was then sitting on the roof, and officers ordered him to get down
12   off the roof immediately, and Defendant Martin “gave Plaintiff commands to stop that
13   Plaintiff did not obey.” (Id. ¶ 38.) Plaintiff heard the police commands to get down off
14   the roof but did not obey them and said, “I’m done” and raised his hands momentarily
15   before putting them back down again. (Id. ¶¶ 39-40.) Plaintiff initially sat on the roof with
16   his legs dangling over the edge, but as more officers arrived, he slid backwards away from
17   the police and further up the roof. (Id. ¶ 43.) Plaintiff could see at least one police K9
18   standing on the ground in front of him and barking. (Id. ¶ 44.)
19          During this time, Defendant Martin continued to perceive Plaintiff as threat and
20   believed that Plaintiff was armed due to his violent background and recent use of a firearm
21   and because Plaintiff had not yet been searched. (Id. ¶ 45.) Although Plaintiff was not
22   wearing a shirt, in Martin’s experience, gang members typically do not carry handgun
23   holsters but instead carried handguns in their pants, underwear, or around their ankles. (Id.)
24   Also, Plaintiff was on the roof, above the officers commanding him to come down, and
25   they did not have immediate cover to protect themselves if Plaintiff was armed and began
26   opening fire. (Id.) Based on his training and experience, it appeared to Martin and other
27   officers that Plaintiff was not actually surrendering to police “because he made no move to
28   comply with police commands and come down from the roof or keep his hands up. Instead,



                                                 -8-
 1   Defendant Martin “believed that Plaintiff was merely catching his breath and stalling for
 2   time while Plaintiff tried to figure out how he could continue to flee from police.” (Id.
 3   ¶¶ 46-47.)
 4          According to Plaintiff, he did not disobey the first order to come down from the
 5   roof; instead, by walking towards the front of the roof, he was walking towards the officer
 6   and was in the process of obeying the officer’s commands. (PCSOF ¶ 37.) Plaintiff was
 7   given conflicting commands to both “stop” and get off the roof, but he nevertheless walked
 8   to the edge of the roof towards the officers and within their line of sight, sat down, put his
 9   feet over the edge of the roof, and said “I’m done.” (Id. ¶ 38.) Plaintiff was well
10   illuminated by a police spotlight. (Id. ¶ 45.) Plaintiff “repeatedly tried to comply with
11   police commands and verbally surrendered to police, stating, ‘I’m done’ six times before
12   being inappropriately Tasered off the roof.” (Id. ¶ 46.)
13          Defendants respond that Plaintiff previously admitted to hearing and disobeying
14   officers’ commands to come down from the roof immediately and they cite to their
15   Requests for Admissions in which Plaintiff admitted that he “heard police commands to
16   immediately come down from the roof” and that he “did not obey police commands to
17   immediately come down from the roof.” (Doc. 121 ¶ 38; Doc. 106-1 at 111-12.) Although
18   Plaintiff said, “I’m done,” Plaintiff did not acknowledge police commands, did not come
19   down from the roof, and did not keep his hands in the air. (Doc. 121 ¶ 46.)
20          According to Defendants, because Plaintiff was ignoring police commands to come
21   down, one of the officers ordered a non-lethal measure be used to take Plaintiff into
22   custody, and a Glendale police officer fired a Taser at Plaintiff. (DSOF ¶ 49.) The Taser
23   had minimal effect on Plaintiff; Plaintiff said, “I’m done, I’m done,” and again put his
24   hands up briefly before putting them down again. (Id.) Because of the Taser’s apparent
25   ineffectiveness on Plaintiff and knowing that methamphetamines were found in the house
26   from which Plaintiff had fled, Defendant Martin believed Plaintiff was under the influence
27   of methamphetamines. (Id. ¶ 50.) Martin knew from his experience as a law enforcement
28   officer that non-lethal police weapons such as Tasers can be less effective on suspects



                                                 -9-
 1   intoxicated on drugs such as methamphetamines or heroin. (Id. ¶ 51.) An officer on the
 2   ground yelled to Plaintiff, “Come down and get down on your face or you’re going to get
 3   bit!,” and Plaintiff heard multiple other warnings that police would release a K9 if Plaintiff
 4   did not comply with their commands. (Id. ¶¶ 52-53.)
 5          According to Plaintiff, he was not ignoring police commands but was attempting to
 6   comply with conflicting commands and that the Taser obviously had an effect on him
 7   because he cried out in pain upon being struck. (PCSOF ¶ 49.) Plaintiff does not dispute
 8   that an officer warned him to come down or he would get bit but states that he “was also
 9   given the conflicting command to ‘stop.’” (Id. ¶ 52.) Two police dogs and at least ten
10   officers “swarm[ed] Plaintiff from below with weapons drawn,” and he did not reach for
11   his waistband or pants pocket. (PSSOF ¶¶ 3-4, 6.) Also, while Plaintiff was attempting to
12   comply with police commands to come down from the roof, an officer was heard telling
13   one of the police dogs to “bite him, bite him, bite him.” (Id. ¶ 7.) After Plaintiff was hit
14   by the Taser, he cried out and repeated four times “I’m done” and that he did not want to
15   fall off the roof. (Id. ¶ 8.) Plaintiff was struck by a second Taser round and fell from the
16   roof less than a second later, falling about five feet from his position on the roof. (Id. ¶¶ 9-
17   11.)
18          The parties further dispute what happened once Plaintiff was on the ground. Under
19   Defendants’ version, once Plaintiff was off the roof, he landed on his hands and feet and
20   was tackled by DPS SWAT members Detective Headley and Trooper Engwis to keep him
21   from escaping. (DSOF ¶ 55.) Officers then commanded Plaintiff to put his hands behind
22   his back; Plaintiff heard the commands but did not obey them. (Id. ¶ 56.) Headley and
23   Engwis saw Plaintiff trying to clench his arms beneath his torso, which prevented officers
24   from gaining control of his hands and handcuffing him. (Id. ¶ 57.) Headley and Engwis
25   commanded Plaintiff to stop resisting and Plaintiff heard at least some of these commands,
26   but he continued to struggle with officers. (Id. ¶¶ 58-59.) Engwis punched Plaintiff in the
27   head three times but Plaintiff still did not release his hands. (Id. ¶ 59.)
28



                                                  - 10 -
 1          Defendant Martin saw officers struggling with Plaintiff and still believed Plaintiff
 2   might be armed based on Plaintiff’s prior violent felony conviction and suspected
 3   aggravated assault with a deadly weapon a week earlier as well as his strong-arm robbery
 4   and assault earlier that day, his active resistance and continued failure to follow police
 5   commands, and because Plaintiff had not yet been searched for weapons. (Id. ¶ 60.)
 6   Plaintiff was yelling while police K9s, including Storm, were barking. (Id. ¶ 61.) Martin
 7   saw Plaintiff put his arms beneath his torso and kick with his legs, and Martin decided to
 8   deploy Storm on Plaintiff’s lower leg as a pain compliance tool after observing Plaintiff
 9   continue to resist officers and not allowing them to handcuff him. (Id. ¶ 62.) Just before
10   Martin deployed Storm, a Glendale police officer grabbed Plaintiff’s left foot and briefly
11   held his flailing leg still, and Storm then bit Plaintiff’s left calf. (Id. ¶ 63.) Officers had
12   not yet been able to place flex cuffs on Plaintiff. (Id.) Although Storm was biting his calf,
13   Plaintiff did not immediately put his hands behind his back and continued to resist arrest;
14   Plaintiff also kicked Storm multiple times while Storm was biting him. (Id. ¶ 64.) Officers
15   continued to order Plaintiff to stop resisting, and eventually officers were able to gain
16   control of both of Plaintiff’s hands and place them into plastic flex cuffs. (Id. ¶¶ 65-66.)
17   Once Plaintiff was in the flex cuffs, Martin put his arm around Storm and gave him the
18   verbal command to release from the bite. (Id. ¶ 67.) Storm released from the bite, and
19   Martin led Storm away. (Id.) Other officers picked Plaintiff up and led him to the street
20   where medical personnel could treat him. (Id.) Defendants assert that it is unclear how
21   long the K9 bite lasted but what is clear “is that Storm was released from the bite as soon
22   as Plaintiff was handcuffed.” (Id. ¶ 68.)
23          Plaintiff disputes that he was trying to escape after Headley and Engwis tackled him,
24   and he states that he could not comply with their commands because the officers were
25   holding his arms. (PCSOF ¶¶ 55-56.) Plaintiff could not clench his arms beneath his torso
26   or otherwise resist officers’ attempts to handcuff him because officers immediately grabbed
27   his hands and maintained full control over them. (Id. ¶ 59.) Plaintiff disputes that Martin
28   had any reason to fear Plaintiff was armed because Plaintiff was shirtless and fully



                                                 - 11 -
 1   illuminated by the police helicopter while he was on the roof and when he was on the
 2   ground he was pinned on his stomach by at least four officers, which eliminated the
 3   possibility that he could retrieve a firearm from the front of his waistband and open fire on
 4   the officers. (Id. ¶ 60.) Plaintiff claims he was not resisting arrest but was reacting to being
 5   bitten by a dog who tore chunks out of his flesh and muscle, and the use of Storm
 6   exacerbated Plaintiff’s arrest. (Id. ¶ 64.) Plaintiff asserts he was already cuffed when
 7   Storm bit him. (Id. ¶ 65.) Plaintiff contends the bite lasted 86 seconds, which Defendants
 8   dispute and point out that Plaintiff said in his Complaint that the bite lasted 44 seconds.
 9   (PCSOF ¶ 68; Doc. 121 ¶ 68.)
10          Defendants argue that Plaintiff’s contention that he could not comply with officers’
11   commands contradicts his admissions that he heard police commands to put his hands
12   behind his back when he landed on the ground and that he disobeyed those commands.
13   (Doc. 121 ¶ 56.) Defendants cite to Plaintiff’s admissions to the following statements: (1)
14   “Admit that once on the ground after you came down from the roof, you heard police
15   commands to put your hands behind your back.”; (2) “Admit that once on the ground after
16   you came down from the roof, you did not immediately obey police commands to put your
17   hands behind your back.” (Doc. 106-1 at 107.) Defendants assert that Plaintiff did not
18   qualify his admissions in any way such as by stating that he was unable to comply. (Doc.
19   121 ¶ 56.)
20          Plaintiff did not have a gun at the time of his arrest. (PSSOF ¶ 22.) “Because of
21   the dog bite, Plaintiff suffered severe, permanently disfiguring injuries to his leg that have
22   required multiple surgeries and extensive physical therapy to treat.” (Id. ¶ 1.)
23          The Court has reviewed the body cam video provided by the parties and observes
24   the following.4 In the video excerpt provided by Plaintiff, which is three minutes and 29
25   seconds long, Plaintiff is first seen sitting on the sloped roof of a house with his legs
26
27          4
             As noted, the video provided by Plaintiff and Defendants appear to be from the
28   same camera, but Defendants’ exhibit is longer. Because the relevant portion of the video
     begins when Plaintiff is found on the roof, and it is the same footage in both Plaintiff’s and
     Defendants’ exhibits, the Court will only refer to the shorter excerpt provided by Plaintiff.

                                                  - 12 -
 1   hanging over the edge. (Pl. Ex. 2 at Timestamp T07:38:19Z (10 seconds into the video).)
 2   Several officers, including one with a K9, enter the scene and order Plaintiff to come down;
 3   Plaintiff says several times, “I’m done,” and pulls his knees and feet onto the roof, holds
 4   his hands out and says, “I’m done.” (Id. at T07:38:19Z to T07:38:30Z (10 to 20 seconds
 5   into the video).) Plaintiff makes no moves to come down from the roof. A Taser is fired,
 6   striking Plaintiff, and he screams again, “I’m done, I’m done,” and someone yells, “come
 7   down and get on your face or you’re gonna get bit” and Plaintiff says, “I’m done, I don’t
 8   want to fall.” (Id. at T07:38:32Z to T07:38:38Z (23 to 29 seconds into the video).) Plaintiff
 9   does not come down from the roof after being struck by the first Taser.
10          The view of Plaintiff is momentarily blocked by another officer in the frame, but
11   the sound of a second Taser shot is heard and Plaintiff falls off the roof, and four or five
12   officers rush to surround him; two officers with K9 units barking and lunging rush in as
13   well. (Id. at T07:38:38Z to T07:38:47Z (29 to 38 seconds into the video).) At timestamp
14   T07:38:52Z (43 seconds into the video), Plaintiff’s right arm is seen outstretched, but his
15   left arm appears to be under his torso. Plaintiff’s hands are not yet cuffed behind his back.
16   At timestamp T07:38:54Z (45 seconds into the video), one of the K9 units bites Plaintiff’s
17   leg. Officers can be heard saying, “stop resisting” and “stop fighting.” At timestamp
18   T07:39:03Z (54 seconds into the video), it appears that one of the officers kneeling over
19   Plaintiff removes zipties from the back of his vest. The view of the camera turns away
20   from Plaintiff for a time and at T07:39:28Z (1:19 seconds into the video), someone says,
21   “All right. He’s cuffed up.” At that time, Plaintiff appears to be lying still, but the K9 can
22   be seen with his mouth on Plaintiff’s leg. At T07:39:36Z (1:27 seconds into the video),
23   the K9 still has his head down over Plaintiff, and from T07:39:37Z to T07:39:40Z (1:28
24   to 1:31 seconds into the video), the K9 is seen lifting Plaintiff’s leg up with his mouth and
25   holding on. After that, Plaintiff and the K9 are not in view, but Plaintiff can still be heard
26   screaming, “ow, ow” at T07:39:47Z (1:38 seconds into the video). The next view of the
27   K9 that bit Plaintiff is at T07:39:54Z (1:46 seconds into the video) and he is no longer
28   holding Plaintiff’s leg.



                                                 - 13 -
 1   IV.    Excessive Force (Fourth Amendment)
 2          A.     Legal Standard
 3          A claim that law enforcement officers used excessive force in the course of an arrest
 4   is analyzed under the Fourth Amendment and its “reasonableness” standard. Graham, 490
 5   U.S. at 395. This inquiry requires a “careful balancing of the nature and quality of the
 6   intrusion on the individual’s Fourth Amendment interest against the countervailing
 7   governmental interests.” Id.
 8          To determine whether a Fourth Amendment violation has occurred, the court
 9   conducts a three-step analysis assessing: (1) the nature of force inflicted; (2) the
10   governmental interests at stake, which involve factors such as the severity of the crime, the
11   threat posed by the suspect, and whether the suspect is resisting arrest (the “Graham
12   factors”); and (3) whether the force used was necessary. Espinosa v. City & Cnty. of San
13   Francisco, 598 F.3d 528, 537 (9th Cir. 2010) (citing Graham, 490 U.S. at 396-97, and
14   Miller v. Clark Cnty., 340 F.3d 959, 964 (9th Cir. 2003)).
15          “The reasonableness of a particular use of force must be judged from the perspective
16   of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
17   Graham, 490 U.S. at 396 (1989) (citing Terry v. Ohio, 392 U.S. 1, 20-22 (1968)). This is
18   because “[t]he calculus of reasonableness must embody allowance for the fact that police
19   officers are often forced to make split-second judgments—in circumstances that are tense,
20   uncertain, and rapidly evolving—about the amount of force that is necessary in a particular
21   situation.” Graham, 490 U.S. at 396-97.
22          At the summary judgment stage, once the court has “determined the relevant set of
23   facts and drawn all inferences in favor of the nonmoving party to the extent supportable by
24   the record,” the question of whether or not an officer’s actions were objectively reasonable
25   under the Fourth Amendment is a “pure question of law.” Scott, 550 U.S. at 381 n.8. But
26   an officer is not entitled to summary judgment if the evidence, viewed in the nonmovant’s
27   favor, could support a finding of excessive force. Smith v. City of Hemet, 394 F.3d 689,
28   701 (9th Cir. 2005). Because the excessive force balancing test is “inherently fact specific,



                                                - 14 -
 1   the determination whether the force used to effect an arrest was reasonable under the Fourth
 2   Amendment should only be taken from the jury in rare cases.” Green v. City and Cnty. of
 3   San Francisco, 751 F.3d 1039, 1049 (9th Cir. 2014) (internal quotation marks omitted);
 4   see Smith, 394 F.3d at 701 (excessive force cases often turn on credibility determinations,
 5   and the excessive force inquiry “nearly always requires a jury to sift through disputed
 6   factual contentions, and to draw inferences therefrom”) (quotation omitted).
 7          B.     Discussion
 8                 1.     Nature of the Force Inflicted
 9          The parties dispute how long the dog bite lasted. Defendants do not specify how
10   long the bite lasted, but dispute Plaintiff’s contention that it was 88 seconds. The video
11   submitted by the parties shows the dog bite began around 42 seconds into the video
12   provided by Plaintiff and did not end until 1:31 seconds into the video, at the earliest, or
13   approximately 50 seconds. The dog bite caused severe, permanently disfiguring injuries
14   to Plaintiff’s leg that have required multiple surgeries and extensive physical therapy to
15   treat. Accordingly, drawing all inferences in Plaintiff’s favor, the record shows that the
16   forced used during Plaintiff’s arrest was enough to cause severe physical injury, which
17   must be justified by a similar level of “government interest [that] compels the employment
18   of such force.” See Deorle v. Rutherford, 272 F.3d 1272, 1280 (9th Cir. 2001).
19                 2.     Governmental Interest
20          In evaluating the government’s interest in the use force, the Court considers the
21   severity of the crime, the threat posed by the suspect, and whether the suspect resisted arrest
22   or attempted to flee. Miller, 340 F.3d at 964. Here, it is undisputed that Plaintiff was a
23   documented gang member, had prior felony convictions including aggravated assault, had
24   recently been released from prison and absconded from community supervision, had an
25   outstanding arrest warrant, was suspected of committing aggravated assault with a firearm
26   the week before, and was suspected of committing a strong-arm robbery and an assault the
27   day before his arrest. Moreover, Plaintiff fled when he saw the police, hid in a shed, and
28   then climbed onto a roof. Based on these facts, the government’s interest in apprehending


                                                 - 15 -
 1   and arresting Plaintiff was high.
 2                   3.     Necessity of Force
 3            Finally, the Court must balance the force used against the need for such force to
 4   determine whether the force used was “greater than reasonable under the circumstances.”
 5   Espinosa, 598 F.3d at 537 (quoting Santos v. Gates, 287 F.3d 846, 854 (9th Cir. 2002)). It
 6   is undisputed that Plaintiff initially fled when police arrived at the home and hid in a shed
 7   while they searched for him. What happened between the time police spotted Plaintiff on
 8   the roof and after the dog bite is disputed. Based on the video evidence, no reasonable jury
 9   could find that Plaintiff was attempting to comply with police orders to come down from
10   the roof. Once he fell from the roof after being hit twice with a Taser, Plaintiff contends
11   he was not resisting or refusing to put his hands out for handcuffing, but the video depicts
12   otherwise. Plaintiff continued to struggle while on the ground before the K9 was deployed.
13   In Defendants’ request for admissions Plaintiff admitted he did not immediately comply
14   with orders to put his hands behind his back. But the video evidence appears to show that
15   the K9 continued to bite Plaintiff’s leg for at least 12 seconds after Plaintiff was handcuffed
16   and subdued. Based on the record evidence, there is a genuine issue of material fact
17   whether the force used was greater than reasonable under the circumstances. Defendant
18   Martin is not entitled to summary judgment on the merits of Plaintiff’s claim in Count
19   Three.
20            C.     Qualified Immunity
21            Defendants argue that, even if the Court finds a constitutional violation, Defendant
22   Martin is entitled to qualified immunity.
23                   1.     Legal Standard
24            Government officials are entitled to qualified immunity from civil damages unless
25   their conduct violates “clearly established statutory or constitutional rights of which a
26   reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
27   Officials are not entitled to qualified immunity if “(1) they violated a federal statutory or
28   constitutional right, and (2) the unlawfulness of their conduct was ‘clearly established at



                                                 - 16 -
 1   the time.’” District of Columbia v. Wesby, — U.S. —, 138 S. Ct. 577, 589 (2018) (quoting
 2   Reichle v. Howards, 566 U.S. 658, 664, (2012)). Courts may address either prong first,
 3   depending on the circumstances in the particular case. Pearson v. Callahan, 555 U.S. 223,
 4   230–32, 235-36 (2009).
 5          For a right to be clearly established there does not have to be a case directly on
 6   point; however, “‘existing precedent must have placed the statutory or constitutional
 7   question beyond debate.’” White v. Pauly, — U.S. —, 137 S. Ct. 548, 551 (2017) (quoting
 8   Mullenix v. Luna, — U.S. —, 136 S. Ct. 305, 308 (2017)). Accordingly, a right is clearly
 9   established when case law has been “earlier developed in such a concrete and factually
10   defined context to make it obvious to all reasonable government actors, in the defendant’s
11   place, that what he is doing violates federal law.” Shafer v. Cnty. of Santa Barbara, 868
12   F.3d 1110, 1117 (9th Cir. 2017) (citing White, 137 S. Ct. at 551). To determine whether
13   qualified immunity applies, the court must first identify the federal or constitutional right
14   at issue; then it must attempt to “identify a case where an officer acting under similar
15   circumstances as [the defendant] was held to have violated” that right. Id. If there is no
16   such case, then the right was not clearly established, and the officer is protected from suit.
17   See id. at 1117-18. “This is not to say that an official action is protected by qualified
18   immunity unless the very action in question has previously been held unlawful, but it is to
19   say that in the light of pre-existing law the unlawfulness must be apparent.” Hope v. Pelzer,
20   536 U.S. 730, 739 (2002) (internal citations omitted).
21                 2.     Discussion
22          Because the Court has already determined that there is a question of fact whether
23   Defendant Martin violated Plaintiff’s Fourth Amendment rights, the qualified immunity
24   analysis turns on whether the right at issue in this case was clearly established at the time
25   Plaintiff’s claim arose.
26          Defendants argue that at the time of Plaintiff’s arrest,
27                 No case law addresses a factual scenario where a suspect high
28                 on methamphetamines, who was fleeing from a lawful arrest
                   through neighboring back yards was finally cornered on the


                                                 - 17 -
 1                 roof of an occupied home and out of officers’ reach, refuses to
                   comply with orders, jumps or falls down from the roof, and
 2                 engages in a fight with officers requiring use of a police K9 to
                   effectuate his arrest.
 3
 4   (Doc. 106 at 16.)
 5          Defendants’ characterization of the right at issue is too narrow. At the time of
 6   Plaintiff’s arrest, the Ninth Circuit Court of Appeals had clearly established that using
 7   unnecessary force against a handcuffed, non-resistant arrestee could amount to excessive
 8   force. See Guy v. City of San Diego, 608 F.3d 582, 589 (9th Cir. 2010) (“even when police
 9   officers reasonably must take forceful actions in response to an incident . . . if the officers
10   go too far by unnecessarily inflicting force and pain after a person is subdued, then the
11   force . . . can still be considered excessive”); see also Mendoza v. Block, 27 F.3d 1357,
12   1362 (9th Cir. 1994) (holding that the law was clearly established for qualified immunity
13   purposes “for a deputy to know that excessive force has been used when a deputy sics a
14   canine on a handcuffed arrestee who has fully surrendered and is completely under
15   control”). In addition, Plaintiff cites to Watkins v. City of Oakland, Cal., 145 F.3d 1087
16   (9th Cir. 1998), in which a police officer allowed his dog to continue biting the plaintiff
17   who was recoiling from the dog’s bite and could not immediately comply with orders to
18   show his hands due to the pain of the dog’s attack. The Ninth Circuit Court of Appeals
19   affirmed the district court’s denial of qualified immunity to the officer, holding that “it was
20   clearly established that excessive duration of the bite and improper encouragement of a
21   continuation of the attack by officers could constitute excessive force that would be a
22   constitutional violation.” Id. at 1093. In an unpublished memorandum decision filed on
23   April 21, 2020, the Ninth Circuit cited Watkins, finding “pre-existing law gave [the officer]
24   fair warning that it would be unlawful to use a canine in a prolonged manner . . . .” Hartsell
25   v. Cnty. of San Diego, —F. App’x—, 2020 WL 1923706, at *1 (9th Cir. April 21, 2020).
26          These cases apply to the conduct at issue here where, assuming the evidence in a
27   light most favorable to Plaintiff, even after Plaintiff was handcuffed and the video appears
28   to show he was subdued, the K9 was allowed to continue biting Plaintiff for another 12



                                                 - 18 -
 1   seconds. See Wilkins v. City of Oakland, 350 F.3d 949, 956 (9th Cir. 2003) (“Where the
 2   officers’ entitlement to qualified immunity depends on the resolution of disputed issues of
 3   fact in their favor, and against the non-moving party, summary judgment is not
 4   appropriate”). No reasonable officer could have believed that it was lawful to use a K9 to
 5   continue to bite a suspect after he was handcuffed and lying still. Accordingly, Defendant
 6   Martin is not entitled to qualified immunity as to Count Three.
 7          Because there are material disputed issues of fact whether Defendant Martin’s use
 8   of force was reasonable under the circumstances, the Court will deny Defendants’ Motion
 9   for Summary Judgment as to Count Three.
10   V.     State Law Claims
11          Defendants argue that the State is entitled to qualified immunity and statutory
12   immunity on Plaintiff’s state law claims in Counts One, Three and Four. (Doc. 105 at 17.)
13          A.     State Law Qualified Immunity.
14          In Chamberlain v. Mathis, the Arizona Supreme Court held that “qualified
15   immunity protects government officials from liability for acts within the scope of their
16   public duties unless the official knew or should have known that he was acting in violation
17   of established law or acted in reckless disregard of whether his activities would deprive
18   another person of their rights.” 729 P.2d 905, 912 (Ariz. 1986). Although it is a question
19   of law whether a defendant is entitled to immunity, “[w]hen the existence of immunity
20   depends on disputed factual issues, a jury must resolve those issues before the court may
21   decide whether the facts are sufficient to establish immunity.” Pinal Cnty. v. Cooper 360
22   P.3d 142, 146 (Ariz. Ct. App. 2015) (citing Chamberlain, 720 P.2d at 905).
23          Defendants argue that under this standard they are immune “if they could have
24   formed a reasonable belief that the use of K9 Storm to arrest Plaintiff was constitutional.”
25   (Doc. 105 at 18.) Plaintiff responds that Defendants are not entitled to qualified immunity
26   under state law because there are disputed factual issues which must first be resolved by a
27   jury. (Doc. 114 at 20-21.)
28



                                                - 19 -
 1          The Court agrees with Plaintiff that, at this stage and when considering the evidence
 2   in the light most favorable to Plaintiff, there are disputed issues of material fact precluding
 3   summary judgment on the basis of qualified immunity under Arizona law.
 4          B.     State Law Statutory Immunity
 5          Defendants also argue they are entitled to statutory immunity, citing a recent
 6   Arizona Supreme Court decision which held that “statutory presumptions are triggered
 7   when a law enforcement officer intentionally uses physical force to arrest or capture a
 8   suspect and the suspect is injured.” Ryan v. Napier, 425 P.3d 230, 237 (Ariz. 2018) (citing
 9   Ariz. Rev. Stat. §12-716(A)(1). The statute cited provides:
10                 If the court finds by a preponderance of the evidence that a
11                 plaintiff is harmed while the plaintiff is attempting to commit,
                   committing or fleeing after having committed or attempted to
12                 commit a felony criminal act or if a person intentionally or
                   knowingly caused temporary but substantial disfigurement or
13
                   temporary but substantial impairment of any body organ or part
14                 or a fracture of any body part of another person, the following
                   presumptions apply to any civil liability action or claim:
15
                   1. A victim or peace officer is presumed to be acting reasonably
16
                   if the victim or peace officer threatens to use or uses physical
17                 force or deadly physical force or a police tool product to either:
18                       (a) Protect himself or another person against another
                   person’s use or attempted use of physical force or deadly
19                 physical force.
20                         (b) Effect an arrest or prevent or assist in preventing a
21                 plaintiff’s escape.
22   Ariz. Rev. Stat. § 12-716(A)(1).
23          Defendants argue that because Plaintiff was injured while fleeing from police and
24   resisting arrest and was suspected of having recently committed two serious violent
25   felonies, then Defendant Martin and all officers who assisted in Plaintiff’s arrest are
26   presumed to have acted reasonably and Plaintiff’s state law claims fail. (Doc. 105 at 19.)
27   Plaintiff responds that Arizona Revised Statutes § 12-716 only applies when a person is
28



                                                 - 20 -
 1   fleeing and “no reasonable inference supports the notion Plaintiff was fleeing at the time
 2   he was bitten by Storm.” (Doc. 114 at 22.)
 3           Defendants argue that they are further shielded from liability by Arizona Revised
 4   Statutes § 13-409, which provides that a person is justified in using physical force against
 5   another during an arrest if all of the following exist:
 6                  1. A reasonable person would believe that such force is
 7                  immediately necessary to effect the arrest or detention or
                    prevent the escape.
 8
                    2. Such person makes known the purpose of the arrest or
 9                  detention or believes that it is otherwise known or cannot
                    reasonably be made known to the person to be arrested or
10
                    detained.
11
                    3. A reasonable person would believe the arrest or detention to
12                  be lawful.
13   Ariz. Rev. Stat. § 13-409. “If the officer’s use of force is justified under § 13-409, the
14   officer is immune from civil liability. Ryan, 245 Ariz. at 63 (citing Ariz. Rev. Stat. § 13-
15   413).
16           Defendants argue that Martin’s use of force was justified because he was using
17   Storm to subdue and arrest Plaintiff, whom Martin believed might be armed; Plaintiff was
18   struggling with officers attempting to handcuff him and refusing commands first to get off
19   the roof and then to stop resisting; lower levels of force proved futile; Plaintiff knew the
20   purpose of the arrest; and Martin had an arrest warrant for Plaintiff, thus reasonably
21   believing the arrest was lawful. (Doc. 105 at 20.)
22           Plaintiff responds that § 13-409 only applies if a “reasonable person” would believe
23   the force is “immediately necessary to effect the arrest” of a suspect, and that “a reasonable
24   person could conclude that the use of Storm was not immediately necessary to effect
25   Plaintiff’s arrest.” (Id. at 22-23, citing Weekly v. City of Mesa, 888 P.2d 1346 (Ariz. Ct.
26   App. 1994).) In Weekly, the plaintiff sued under Arizona’s strict liability dog bite statute
27   for injuries he received from a police dog bite. 888 P.2d at 161. The Arizona Court of
28   Appeals determined that while Arizona Revised Statutes §§ 13-409 and 13-413 provided a


                                                 - 21 -
 1   basis for the City to defend against civil liability for the plaintiff’s claim, the city needed
 2   to establish:
 3                   (1) the dog was used as physical force against plaintiff during
 4                   the course of making or assisting in an arrest or detention or
                     preventing an escape after arrest or detention; (2) a reasonable
 5                   person would believe that the use of the dog as such force was
                     immediately necessary to effect the arrest or detention or to
 6
                     prevent the escape; (3) the person using the dog had made
 7                   known to plaintiff the purpose of the arrest or detention or
                     believed that it was otherwise known or could not reasonably
 8
                     be made known to plaintiff; and (4) a reasonable person would
 9                   believe plaintiff's arrest or detention to be lawful.
10   Id. at 166.
11          When considering the evidence in the light most favorable to Plaintiff, there are
12   disputed issues of material fact precluding summary judgment on Plaintiff’s state law
13   claims on the basis of Arizona’s justification statutes. Accordingly, the Court will deny
14   summary judgment as to Plaintiff’s state law vicarious liability claims against the State in
15   Counts One, Two and Four.5
16   IT IS ORDERED:
17          (1)      The reference to the Magistrate Judge is withdrawn as to Defendants’ Motion
18   for Summary Judgment (Doc. 105).
19          (2)      Defendants’ Motion for Summary Judgment (Doc. 105) is denied.
20          (3)      This action is referred to Magistrate Judge Camille D. Bibles to conduct a
21   settlement conference as to Plaintiff’s claims against Defendants.
22   ....
23   ....
24   ....
25   ....
26   ....
27
28          5
             Defendants do not move for summary judgment on the merits of Plaintiff’s state
     law claims.

                                                  - 22 -
 1         (4)    Counsel shall jointly call Magistrate Judge Bible’s chambers at
 2   928-774-2566 within 14 days to schedule a date for the settlement conference.
 3
 4         Dated this 30th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 - 23 -
